                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


IRON WORKERS LOCAL NO. 8 WELFARE FUND,
UNION INDIVIDUAL ACCOUNT RETIREMENT FUND,
MIKE HENKE, and TONY MAYRHOFER ,

                   Plaintiffs,
                                                  Case No. 19-cv-1286-pp
      v.

COXSEE BUILDERS LLC,

                   Defendant.


  ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 6-1)
                    AND DISMISSING CASE


      On September 4, 2019, the plaintiffs filed a complaint against Coxsee

Builders, LLC, alleging violations of the Employee Retirement Income Security

Act of 1974 (“ERISA”), 29 U.S.C. § 1132; the Multi-Employer Pension Plan

Amendments Act of 1980, 29 U.S.C. § 1002; and the Labor Management

Relations Act of 1947, 29 U.S.C. § 151. Dkt. No. 1. The plaintiffs requested

entry of default on October 11, 2019, dkt. no. 5, and the clerk entered default

that day. On November 7, 2019, the plaintiffs filed a notice of motion for

default judgment, dkt. no. 6, along with a motion, a declaration and an

affidavit in support of their request for interest, damages, and reasonable

attorney fees, dkt. nos. 6-1, 6-2, 6-3. To date, the defendant has not appeared.

The court will grant the motion.




                                        1

           Case 2:19-cv-01286-PP Filed 06/01/20 Page 1 of 4 Document 7
I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on September 4, 2019. Dkt. No. 1. On

September 18, 2019, the plaintiffs filed an affidavit of service. Dkt. No. 3. The

affidavit indicated that Angela Minotte, a licensed investigator, served Joseph

Cox on September 6, 2019. Id. The Wisconsin Department of Financial

Institutions’ website indicates that Joseph Cox is the registered agent for the

defendant. https://www.wdfi.org. The defendant’s answer was due within

twenty-one days of that date—in this case, by September 27, 2019. Fed. R. Civ.

P. 12(a).

II.   PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

      After the entry of default, the plaintiff may move for default judgment

under rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

                                         2

            Case 2:19-cv-01286-PP Filed 06/01/20 Page 2 of 4 Document 7
are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

      The complaint states a claim that defendant Coxsee Builders, LLC

violated ERISA by failing to make timely and prompt contributions on behalf of

employees to the plaintiff funds, and by breaching the trust agreement. Dkt.

No. 1 at 7. Those allegations establish liability. ERISA entitles the plaintiffs to

damages consisting of unpaid contributions, interest on unpaid contributions,

liquidated damages, and reasonable attorney’s fees and costs of the action. 29

U.S.C. § 1132(g)(2).

      The motion for default judgment, supporting declaration and affidavit

contain an accounting of plaintiffs’ damages and attorney’s fees and costs. The

plaintiffs’ attorney submitted itemized attorney’s fees in the amount of $3,318,

dkt. no. 6-3 at 4, and itemized costs in the amount of $476.45, dkt. no. 6-3 at

6. Counsel also filed a declaration from the plaintiffs’ administrative manager,

with supporting documentation, attesting to liquidated damages of $15,115.54

                                         3

          Case 2:19-cv-01286-PP Filed 06/01/20 Page 3 of 4 Document 7
and interest of $8,210.40 for the period February 15, 2018, through October

15, 2019. Dkt. No. 6-2 at 74.

III.   CONCLUSION

       The court GRANTS the plaintiffs’ motion for default judgment. Dkt. No.

6-1.

       The court FINDS that the defendant owes the plaintiffs $15,115.54 for

liquidated damages and $8,210.40 for interest. In addition, the court

APPROVES an award of $3,318 for attorney’s fees and $476.45 for costs. The

amount of damages, interest, attorney’s fees and costs totals $27,120.39.

       The court ORDERS that default judgment shall enter in favor of the

plaintiffs and against the defendant in the amount of $27,120.39.

       The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       4

          Case 2:19-cv-01286-PP Filed 06/01/20 Page 4 of 4 Document 7
